



COURT OF APPEAL FOR ONTARIO

CITATION: Pollari v. Famous Players Limited Partnership,

2016 ONCA 180

DATE: 20160301

DOCKET: C60999

Juriansz, Epstein and Pepall JJ.A.

BETWEEN

Coleen Pollari

Plaintiff (Appellant)

and

Scotia Bank Theatre Toronto
,
Famous Players Limited Partnership
, Festival Hall
    Developments Limited and Viacom Canada Inc.

Defendants

and

ThyssenKrupp Elevator

Third Party (Respondent)

William G. Scott, for the appellant

Kara L. Denny, for the respondent

Heard: February 29, 2016

On appeal from the order of Justice Ivan S. Bloom of the Superior
    Court of Justice, dated August 14, 2015.

APPEAL BOOK ENDORSEMENT

[1]

The appellant has failed to advance evidence to rebut the presumption
    under s. 5(2) and to overcome the requirements of s. 5(1)(b) of the
Limitations
    Act
. This is sufficient to dispose of the appeal, which is dismissed.

[2]

Costs in favour of the respondent are fixed in the amount of $7,500 all
    inclusive.


